ORDER

PER CURIAM.
AND NOW, this 4th day of September, 2001, there having been filed with this Court by Brenda Joyce Hamer her verified Statement of Resignation dated July 17, 2001, stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Brenda Joyce Hamer be and it is hereby accepted and she is DISBARRED ON CONSENT from the Bar of the Common*84wealth of Pennsylvania; and it is further ORDERED that she shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.